Citation Nr: 0025178	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his post-traumatic stress disorder, at the time 
rated as 30 percent disabling.  The veteran filed a February 
1998 notice of disagreement, initiating this appeal.  He was 
afforded a December 1998 statement of the case, and responded 
with a February 1999 substantive appeal, perfecting his 
appeal.  A video conference hearing before an acting member 
of the Board was afforded the veteran in September 1999.  

Within a July 1998 rating decision, the veteran was awarded 
an increased rating, to 50 percent, for his service connected 
post traumatic stress disorder.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  


REMAND

The veteran seeks an increased rating for his service 
connected post traumatic stress disorder, currently rated as 
50 percent disabling.  A claim for an increased rating for a 
service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and VA's statutory duty to assist attaches.  
38 U.S.C.A. § 5107(a) (West 1991).  

According to the veteran's hearing testimony, he has been 
receiving psychiatric treatment at the "Apple Tree Day VA 
Center" in Burlington, VT, and the VA medical center in 
White River Junction, VT; these pertinent medical treatment 
records have not yet been obtained.  As the United States 
Court of Appeals for Veterans Claims (Court) noted in Culver 
v. Derwinski, 3 Vet. App. 292 (1992), "the statutory duty to 
assist requires the VA to obtain all pertinent medical 
records which have been called to its attention by the 
veteran and the evidence of record."  Culver at 297 (citing 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992)) (emphasis added).  
This is especially true in the case of VA medical treatment 
records, which are considered to be in the constructive 
possession of the RO.  See Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak, supra.  Adjudication of the veteran's 
appeal cannot proceed without obtaining the records referred 
to by the veteran.  Id.  

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers, 
particularly VA facilities in Burlington 
and White River Junction, Vermont, where 
he has received treatment or examination 
for his PTSD in recent years.  With any 
needed signed releases from the veteran, 
the RO should then request copies of the 
records of examination or treatment 
listed by the veteran that are not 
already of record.  All records so 
received should be associated with the 
claims file.  

2.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If action taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



